Name: 91/565/EEC: Council Decision of 29 October 1991 concerning the promotion of energy efficiency in the Community (SAVE programme)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  energy policy;  EU finance
 Date Published: 1991-11-08

 Avis juridique important|31991D056591/565/EEC: Council Decision of 29 October 1991 concerning the promotion of energy efficiency in the Community (SAVE programme) Official Journal L 307 , 08/11/1991 P. 0034 - 0036 Finnish special edition: Chapter 12 Volume 2 P. 0147 Swedish special edition: Chapter 12 Volume 2 P. 0147 COUNCIL DECISION of 29 October 1991 concerning the promotion of energy efficiency in the Community (SAVE programme) (91/565/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in its resolution of 15 January 1985 on the improvement of energy saving programmes in the Member States (4), the Council invited the latter to pursue and, where necessary, increase their efforts to promote the more rational use of energy by the development of integrated energy-saving policies; Whereas, in its resolution of 16 September 1986 concerning new Community energy policy objectives for 1995 and the convergence of the policies of Member States (5), the Council considered that the energy policy of the Community and the Member States must endeavour to achieve the objective of more secure conditions of supply through a vigorous policy for energy-saving and the rational use of energy; whereas, in that resolution, the Council adopted for the Community the objective of achieving a more rational use of energy through improved energy efficiency and decided that the efficiency of final demand should be improved by at least 20 % by 1995; Whereas Article 130r of the Treaty requires a prudent and rational utilization of natural resources and the rational use of energy is one of the principal means by which this objective can be respected and environmental pollution reduced; Whereas the Commission, in its Communication to the Council of 3 May 1988 on the principal results of the review of Member States' energy policies, noted that the Community would fail to achieve the energy efficiency objective of a further 20 % saving if vigorous measures were not adopted; Whereas the promotion of energy efficiency in all regions of the Community will help to reinforce the economic and social development of the Community as a whole, an objective which, according to Article 130r of the Treaty, should be taken into account when implementing common policies and the internal market; Whereas the Commission, in its Communication to the Council of 8 February 1990 on energy and the environment, stressed that energy efficiency had to be increased to reduce the negative impact of energy on the environment; Whereas improved energy efficiency will have a positive impact on both the security of energy supplies and the environment, which are by nature of global significance, and whereas a high level of international cooperation is therefore desirable to produce the most positive results; Whereas the Council, in its Decision 89/364/EEC (6), established a Community action programme for improving the efficiency of electricity use; Whereas a programme lasting five years is called for; Whereas an amount of ECU 35 million is estimated as necessary to implement this multiannual programme; whereas, for the period 1991 to 1992, in the framework of the current financial perspective, the funds estimated as necessary are ECU 14 million; Whereas the amounts to be committed for the financing of the programme for the period after the budget year 1992 will have to fall within the Community financial framework in force; Whereas the Treaty makes no provision for powers other than those of Article 235 for the adoption of this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The Community shall support a series of energy efficiency actions within the context of this programme, entitled SAVE (Specific Actions for Vigorous Energy Efficiency) and hereinafter referred to as the 'programme'. 2. The programme shall last five years. 3. The Community financial resources estimated as necessary for its implementation amount to ECU 35 million, of which ECU 14 million are for the period 1991 to 1992 in the framework of the 1988 to 1992 financial perspectives. For the subsequent period of implementation of the programme, the amount shall fall within the Community financial framework in force. 4. The budget authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 2 Four categories of action on energy efficiency shall be financed under the programme, namely: (a) technical evaluations for assessing the data needed for defining technical standards or specifications; (b) measures to support the Member States' initiatives for extending or creating infrastructures concerned with energy efficiency. These initiatives shall include: - training and information activities with regard to energy efficiency at a level as close as possible to the final consumers of energy, - sectoral pilot projects such as those listed in the Annex to this Decision; (c) measures to foster the creation of an information network aimed at promoting better coordination between national, Community and international activities through the establishment of appropriate means for exchanging information and at evaluating the impact of the various measures provided for in this Article; (d) measures to implement the programme for improving the efficiency of electricity use adopted by Decision 89/364/EEC. Article 3 1. All costs relating to the measures referred to in Article 2 (a) shall be borne by the Community. 2. The level of Community support for the measures referred to in Article 2 (b) and (c) shall be between 30 and 50 % of their total cost. The balance may be made up from either government or private funding or by a combination of the two. In exceptional cases duly justified to the advisory committee referred to in Article 5 (2), Community funding may exceed the 50 % limit, while not exceeding 60 %. 3. The level of Community support for the measures referred to in Article 2 (d), covered by Decision 89/364/EEC, shall be determined case by case in the light of the type of measure. Article 4 1. The Commission shall establish guidelines for the support measures referred to in Article 2 (b) and (c) in consultation with the committee referred to in Article 5 (2). 2. The proposed initiatives referred to in Article 2 (b) and the list of bodies which are to implement these projects shall be submitted annually by the Member States to the Commission, which shall decide on the level and conditions of Community funding according to the procedure referred to in Article 6. The Commission shall sign contracts relating to the support measures with those bodies. Article 5 1. The Commission shall be responsible for the implementation of the programme. 2. The Commission shall be assisted by an advisory committee, hereinafter referred to as the committee, composed of the representatives of the Member States and chaired by the representative of the Commission. Article 6 As regards the measures referred to in Article 2 (a), (b) and (c), the representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its positioin recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 7 1. During the third year of the programme, the Commission shall present a report to the European Parliament to the Council on the basis of the results achieved. This report shall be accompanied by proposals for any changes which may be necessary in the light of these results. 2. On the expiry of the programme, the Commission shall assess the results obtained, the application of this Decision and the coherence of national and Community actions. It shall present a report thereon to the European Parliament and the Council. Article 8 This Decision shall apply from 1 January 1991 to 31 December 1995. Article 9 This Decision is addressed to the Member States. Done at Luxembourg, 29 October 1991. For the Council The President K. ANDRIESSEN (1) OJ No C 301, 30. 11. 1990, p. 11. (2) OJ No C 240, 16. 9. 1991, p. 273. (3) OJ No C 120, 6. 5. 1991, p. 6. (4) OJ No C 20, 22. 1. 1985, p. 1. (5) OJ No C 241, 25. 9. 1986, p. 1. (6) OJ No L 157, 9. 6. 1989, p. 32. ANNEX Illustrative, non-limitative list of sectoral pilot projects referred to in the second indent of Article 2 (b), to be implemented at a level as close as possibile to the final consumers of energy (1) 1. Pilot studies on least cost planning and demand side management 2. Feasibility studies on cogeneration projects involving institutional or organizational innovations 3. Sectoral targeting and monitoring of energy efficiency 4. Sectoral audits 5. Pilot projects in the transport sector, e.g. improving traffic flow in towns, toll systems, etc. 6. Pilot projects on third-party financing within the framework of the European network for third-party financing (Community participation in the direct financing of an investment is ruled out). (1) A non-binding framework of the projects, drawn up by the Commission on the basis of the amendments proposed by the European Parliament, will be found in a separate Commission communication in the Official Journal of the Europeen Communities ('C' edition).